 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TOMMY MITCHELL,                                         Case No.: 2:18-cv-01257-APG-NJK

 4            Plaintiff                                     Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 25]
 6 SMITH’S FOOD & DRUG CENTERS, INC.,
   et al.,
 7
           Defendants
 8

 9           On September 27, 2018, Magistrate Judge Koppe entered a report and recommendation

10 that I dismiss this case with prejudice because plaintiff Tommy Mitchell has not complied with

11 court orders after being warned that failure to comply could result in dismissal. ECF No. 25.

12 Mitchell did not file an objection. Thus, I am not obligated to conduct a de novo review of the

13 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18           Additionally, Judge Koppe’s report and recommendation was returned in the mail. ECF

19 Nos. 26, 27. Under Local Rule IA 3-1, a pro se party must immediately advise the court of any

20 change of address. “Failure to comply with this rule may result in the dismissal of the action,

21 entry of default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

22 / / / /

23 / / / /
 1         IT IS THEREFORE ORDERED that Judge Koppe’s report and recommendation (ECF

 2 No. 25) is accepted. Plaintiff Tommy Mitchell’s complaint is DISMISSED with prejudice. The

 3 clerk of court is instructed to enter judgment in favor of the defendants and against plaintiff

 4 Tommy Mitchell.

 5         DATED this 29th day of October, 2018.

 6

 7
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
